DETAILED ACTION
Introduction
Claims 1-19 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2020, 4/20/2021, and 12/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 18, and 19, the claims recite the processor (in Claim 1) or transporting device (in Claim 18) to: “raise a lift bar to dock with the shelf” or the method suitable for a transporting device including “raising a lift bar to dock with the shelf” (in Claim 19). Upon review of the disclosure (see e.g. Figure 3, specification ¶0043, 0044), the specification merely states that the “processor 108 controls to raise the lift bar 102.” However, the disclosure does not describe what is controlled or how the raising actually occurs. Figure 1A shows the processor connected to the lift bar, however, the lift bar is not described as including circuitry or other means to receive information, and there appears to be no detail regarding any actuator or other mechanism to raise the lift bar. Specification ¶0023, 0043, and 0047 describe a “stretching” of the lift bar, but does not describe how this is accomplished, and it is not clear whether stretching refers to actual deformation, or is merely be used to describe a vertical movement. In other words, the claim defines the invention using function language, specifying a desired result (raising of the lift bar), however the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03(V)). Thus, the subject matter was not described 
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 18, and 19, the limitation “raise a lift bar to dock with the shelf” (in Claims 1 and 18) or “raising a lift bar to dock with the shelf” (in Claim 19) renders the claims indefinite. Particularly, it is not clear how this function occurs. It is not apparent whether, for example, the lift bar is raised by some internal mechanism in the transporting device, or alternatively whether the raising occurs by some cooperation or active means on the shelf, or alternatively is performed by a user or some other external means, or something else entirely. Upon review of the disclosure for understanding, the disclosure does not appear to describe how the raising is performed (see Claim Rejections under 112(a) above). The claims are therefore indefinite as the scope of the raising function is not clear and the metes and bounds of the claim are not definite. For the purposes of examination, the 
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 4 and 6, the term “adopt” renders the claims indefinite. The claims recite the processor being configured to “adopt” an algorithm, however the term adopt has various definitions such as “choose to take up, follow, or use,” “to accept formally and put into effect,” or ” to accept or start to use something new.” It is unclear from the language of the claim whether the term adopt is merely stating that an algorithm is used, or alternatively if the scope of an algorithm being adopted includes some further step such as a choosing or an accepting function that occurs before the using. The scope of the claims is therefore indefinite. For the purposes of examination, the term is interpreted as “use.”
Regarding Claim 11, the phrase “a plurality of power wheels” renders the claim indefinite. Particularly, it is not clear how the term “power” limits the wheels, and whether the term “power” is merely stating that the wheels are powered/driven, or alternatively if a “power wheel” is a wheel unit including a motor or source or power, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as a plurality of powered or driven wheels.
Regarding Claims 14 and 15, the phrase “to stretch the lift bar into the docking portion” renders the claims indefinite. The term “stretch” may be defined as “(of something soft or elastic) be made or be capable of being made longer or wider without tearing or breaking.” However, upon review of the specification for clarification, the lift bar is described as being raised and lowered, however there does not appear to be any way in which is the bar could be deformed or made longer. It is unclear whether the term “stretch” is being used to refer to deformation, or is being used in some other way. The scope 
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 14 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 10, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent U.S. 11,084,410 B1 (Bhaskaran et al.).
Regarding Claim 1, Bhaskaran et al. discloses a transporting device (see Figure 1D, 4:7-13, Automated Guided Vehicle (AGV) for transporting a shelving unit), comprising:
a lift bar, disposed on a top surface of the transporting device (see Figure 1E, 4:62-5:8, support surface 130); and
a processor (see Figure 1F, 12:38-40 the AGV controller including logic executable on the processor to control operations), configured to:
estimate a device pose of the transporting device in a specific field (see 8:59-9:21, navigating, including determining current position in an environment);
(see 9:8-21, determining a position of a shelving unit in the environment);
in response to receiving a transporting request for the shelf (see 11:52-65, the data store (received data) including an initial and target position of a shelving unit), set a first entry point associated with the shelf based on the shelf pose of the shelf (see Figure 3, 14:58-15:19, using captured images, determining a first position), and control the transporting device to move to the first entry point (see Figure 4C, 14:58-15:19, block 304 includes relocating the shelf-transport AGV to the first position);
in response to determining that the transporting device has arrived at the first entry point, control the transporting device to rotate to align with the shelf (see 14:58-60 block 304 aligning the shelf-transport AGV at a first position, i.e. aligning in response to the first position being reached, and align being defined as: place or arrange (things) in a straight line (controlling rotational position)), and enter an accommodating space beneath the shelf via a first entrance of the shelf (see Figures 3, 4D, 15:28-42, block 306 relocating underneath the shelving unit via the gap between wheels); and
raise the lift bar to dock with the shelf (see Figure 3, 16:1-34, block 308 lifting the support surface to lift (dock with) the shelving unit), and control the transporting device to move, so as to transport the shelf (see 17:9-25 transporting the shelving unit to the target position).

Regarding Claim 9, Bhaskaran et al. discloses the transporting device as claimed in claim 1, wherein the first entrance is located at a specific side of the shelf (see Figures 4C, 4D, the entrance being on a particular side of the rectangular shelf), the first entry point is a virtual point outside the shelf, and the virtual point and the specific side are spaced apart by a predetermined distance (see Figures 4C, 4D, and 14:58-64, the first point is located along an edge (the specific side) and can have a distance satisfying a particular threshold (predetermined distance)).

Regarding Claim 10, Bhaskaran et al. discloses the transporting device as claimed in claim 1, wherein in response to determining that a reference point on the transporting device is aligned with the first entry point, the processor determines that the transporting device has arrived at the first entry point (see 14:58-60, the shelf-transport AGV being “at a first position,” i.e. some representative position on the AGV (reference point) coinciding with the first position (entry point)).

Regarding Claim 13, Bhaskaran et al. discloses the transporting device as claimed in claim 1, wherein the device pose comprises a device orientation of the transporting device, the shelf pose of the shelf comprises a shelf orientation of the shelf (see 8:40-58, the AGV capable of changing direction and 14:58-15:27, the AGV may capture images of the shelf in order to align the AGV to the shelving unit (align being defined as: place or arrange (things) in a straight line). In other words, the device orientation and shelf orientation being required for alignment), and the processor is configured to:
obtain the shelf orientation of the shelf to accordingly rotate the transporting device (14:58-15:27, the AGV capturing images of the shelf to align the AGV to the shelving unit, i.e. obtaining shelf orientation being required to perform alignment (rotation));
in response to determining that the device orientation is aligned with the shelf orientation of the shelf, determine that the transporting device is aligned with the shelf (see 14:58-15:42, alignment being completed (determination of alignment) before proceeding to block 306).

Regarding Claim 14, Bhaskaran et al. discloses the transporting device as claimed in claim 1, wherein the shelf has a carrying portion (see Figure 4C, the upper shelf portions), a docking portion corresponding to the lift bar is provided above the accommodating space (see Figures 4C, 4D, the bottom shelf acting as a docking portion, and the bottom shelf above the space which accommodates the AGV), and the processor is configured to:
control the transporting device to move to a docking position in the accommodating space, so that the lift bar is located below the docking portion (see Figure 4D, 15:28-42, block 306); and
raise the lift bar to stretch the lift bar into the docking portion, so as to dock with the shelf (see 16:1-34, lifting the support surface to enter into contact with the bottom of the shelf (docking portion)).

Regarding Claim 17, Bhaskaran et al. discloses the transporting device as claimed in claim 14, wherein in response to determining that a reference point of the transporting device is aligned with a center point of the shelf (see 15:28-42 block 306 the AGV advancing to a center point of the surface of the shelving unit (i.e. some reference point of the AGV being positionally aligned with the center)), the processor determines that the transporting device has arrived at the docking position in the accommodating space (see 15:28-16:34, the block 306 functions performed (determined that the transporting device has reached the docking position) in order to advance to block 308).
Regarding Claim 18, Bhaskaran et al. discloses a transporting system (see e.g. Figure 4A), comprising:
a shelf, located in a specific field (see Figure 4A, 14:48-57, shelving unit 402a in an environment) and provided with a plurality of reflective objects (see 14:25-30, markers including QR codes can be attached to the shelving unit (portions of a QR code reflecting different levels of light in order to form a readable code));
and
(see Figure 1D, 4:7-13, Automated Guided Vehicle (AGV) for transporting the shelving unit), configured to:
estimate a device pose of the transporting device in the specific field (see 8:59-9:21, navigating, including determining current position in an environment);
detect a shelf pose of the shelf located in the specific field (see 9:8-21, determining a position of a shelving unit in the environment);
in response to receiving a transporting request for the shelf (see 11:52-65, the data store (received data) including an initial and target position of a shelving unit), set a first entry point associated with the shelf based on the shelf pose of the shelf (see Figure 3, 14:58-15:19, using captured images, determining a first position), and move to the first entry point (see Figure 4C, 14:58-15:19, block 304 includes relocating the shelf-transport AGV to the first position);
in response to determining arrival at the first entry point, rotate to align with the shelf (see 14:58-60 block 304 aligning the shelf-transport AGV at a first position, i.e. aligning in response to the first position being reached), and enter an accommodating space beneath the shelf via a first entrance of the shelf (see Figures 3, 4D, 15:28-42, block 306 relocating underneath the shelving unit via the gap between wheels); and
raise a lift bar to dock with the shelf (see Figure 3, 16:1-34, block 308 lifting the support surface to lift (dock with) the shelving unit), and move to transport the shelf (see 17:9-25 transporting the shelving unit to the target position).

Regarding Claim 19, Bhaskaran et al. discloses a shelf transporting method (see Figure 3), suitable for a transporting device (see 14:20-47, performed by an AGV controller of an AGV), the shelf transporting method comprising:
(see 8:59-9:21, navigating, including determining current position in an environment);
detecting a shelf pose of a shelf located in the specific field (see 9:8-21, determining a position of a shelving unit in the environment);
in response to receiving a transporting request for the shelf (see 11:52-65, the data store (received data) including an initial and target position of a shelving unit), setting a first entry point associated with the shelf based on the shelf pose of the shelf (see Figure 3, 14:58-15:19, using captured images, determining a first position), and controlling the transporting device to move to the first entry point(see Figure 4C, 14:58-15:19, block 304 includes relocating the shelf-transport AGV to the first position);
in response to determining that the transporting device has arrived at the first entry point, rotating to align with the shelf (see 14:58-60 block 304 aligning the shelf-transport AGV “at a first position,” i.e. aligning in response to the first position being reached), and entering an accommodating space beneath the shelf via a first entrance of the shelf(see Figures 3, 4D, 15:28-42, block 306 relocating underneath the shelving unit via the gap between wheels); and
raising a lift bar to dock with the shelf (see Figure 3, 16:1-34, block 308 lifting the support surface to lift (dock with) the shelving unit), and moving to transport the shelf (see 17:9-25 transporting the shelving unit to the target position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 11,084,410 B1 (Bhaskaran et al.) in view of CN101436073A (Chai) (English translation used for citation purposes).

Regarding Claim 11, Bhaskaran et al. does not explicitly recite the transporting device as claimed in claim 10, wherein the transporting device comprises a plurality of power wheels connected through a wheel axle, and the reference point corresponds to a wheel axle center point of the wheel axle.

However, Chai teaches a transporting device (see [0008] wheeled robot)
wherein the transporting device comprises a plurality of power wheels connected through a wheel axle (see Figure 1, [0035] a drive shaft with two driving wheels), and the reference point corresponds to a wheel axle center point of the wheel axle (see [0035] the origin of the local coordinate system is the center of the drive shaft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transporting device of Bhaskaran et al. to use a reference point in the manner Chai, with the motivation of enhancing the flexibility of the system and improving designed control laws by allowing for a coordinate system for establishing a kinematics model of the device (see Chai [0004, 0009-0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 11,084,410 B1 (Bhaskaran et al.) in view of Published Application US2020/0156869A1 (Hu).
Regarding Claim 12, Bhaskaran et al. discloses wherein in response to determining that the transporting device has arrived at the first entry point, the processor is configured to switch a moving configuration of the transporting device from a normal moving mode to a docking mode (see Figure 3, in response to the aligning at the first position in block 304, switching to docking at block 306 (a switch from a normal (i.e. any non-docking) mode to a docking mode)) and after the lift bar is raised to dock with the shelf, the processor is further configured to switch the moving configuration of the transporting device from the docking mode to the normal moving mode (see Figure 3, after lifting the lift bar in block 308, switching to transporting in block 310 (a normal (non-docking) mode)).

Bhaskaran et al. does not explicitly recite the transporting device as claimed in claim 1, wherein a moving speed corresponding to the normal moving mode is higher than a moving speed corresponding to the docking mode.

However, Hu teaches a transporting device (see e.g. Figure 5, Claim 9, a handling device),
wherein a moving speed corresponding to the normal moving mode is higher than a moving speed corresponding to the docking mode (see Figure 7, [0071-0073] a faster first speed associated with non-docking operations and a second speed having a lesser speed value for the alignment of the device to the target object (docking)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Bhaskaran et al. to use a higher moving speed in the first mode as compared to the docking mode, as taught by Hu, with the motivation of increasing the docking effectiveness by providing a speed that facilitates improved identification of the surroundings and reducing handling times (see Hu [0033, 0072]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 11,084,410 B1 (Bhaskaran et al.) in view of Publication US2017/0072558A1 (Reynolds et al.).

Regarding Claim 15, Bhaskaran et al. further discloses wherein after the processor raises the lift bar to stretch the lift bar into the docking portion (see 16:1-34), docking is completed.

Bhaskaran et al. does not explicitly recite the transporting device as claimed in claim 14, wherein the docking portion comprises a guiding slot, and an end of the guiding slot is provided with a position limiting portion, wherein after the processor raises the lift bar to stretch the lift bar into the docking portion, the processor is further configured to control the transporting device to move towards the position limiting portion until the lift bar is guided by the guiding slot and position-limited in the position limiting portion.

However, Reynolds et al. teaches a docking technique for a transporting device (see e.g. Claim 12, Figure 5), 
(see Figure 8, [0076] the mating features on the cart (shelving unit) including a V-shaped receptacle which facilitates alignment), and an end of the guiding slot is provided with a position limiting portion (see Figure 8, [0083] the end of the v-shaped receptacle being a portion limiting any further movement once the mating feature of the robot is fully engaged), wherein completing docking includes the processor is further configured to control the transporting device to move towards the position limiting portion until the lift bar is guided by the guiding slot and position-limited in the position limiting portion (see Figure 4, [0070-0071], maneuvering during fine alignment and latching which draws the mating feature of the robot into engagement with the cart, i.e. controlling the drive and latch system to perform the mating until full engagement is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the raising of the lift bar for docking in Bhaskaran et al. to additionally comprise a guiding of the lift bar into a position-limiting portion, as is taught by Reynolds et al., with the motivation of increasing the robustness of the system and security of handed goods by providing a more secure engagement between a transportation device and cart (see Reynolds et al., [0007, 0119]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 11,084,410 B1 (Bhaskaran et al.) in view of Published Application US2020/0339350A1 (Dooley et al.).

Regarding Claim 16, Bhaskaran et al. does not explicitly recite the transporting device as claimed in claim 14, wherein in response to determining that that the lift bar is unable to be raised to a specific height, the processor is further configured to control the transporting device to dock with the shelf again.

Dooley et al. teaches a technique for a transport system to retrieve an object (see Figure 5, a retrieval of an item using arms (a type of lift bar) under a retrievable item),
wherein in response to determining that that the lift bar is unable to be raised to a specific height, the processor is further configured to control the transporting device to dock with the shelf again (see [0185] if the mobile robot cannot achieve a docked position with the pallet on an attempt to dock (which [0069, 0183] can include raising a height of a support surface to a required/specific height)), the docking software routine may reset, back the mobile robot off and retry the docking procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport device in Bhaskaran et al. to perform a retrying of docking, as is taught by Dooley et al., with the motivation of enhancing the robustness and efficiency of the device by allowing for automated handling of faults such as a failed docking attempt (see Dooley et al. [0185]).

In the alternative, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0026304A1 (Thode et al.) in view of Patent U.S. 11,084,410 B1 (Bhaskaran et al.).
Regarding Claim 1, Thode et al. discloses a transporting device (see Figure 1A, [0018] a materials handling vehicle), comprising:
a lift bar, disposed on a top surface of the transporting device (see [0026] fork tines, i.e. the top surface of the tines being the lift bar); and
a processor (see [0026, 0028, 0050] the vehicle can be autonomous with operations by a processor), configured to:
(see Figure 6, estimating initial or corrected vehicle position in an environment);
detect a shelf pose of a shelf located in the specific field (see [0047] determining subsequent rack legs of a rack/shelf in the environment, i.e. shelf pose as characterized by plural legs).

Thode et al. further discloses the vehicle to transport goods (see e.g. Claim 16).

Thode et al. does not explicitly recite:
in response to receiving a transporting request for the shelf, set a first entry point associated with the shelf based on the shelf pose of the shelf, and control the transporting device to move to the first entry point;
in response to determining that the transporting device has arrived at the first entry point, control the transporting device to rotate to align with the shelf, and enter an accommodating space beneath the shelf via a first entrance of the shelf; and
raise the lift bar to dock with the shelf, and control the transporting device to move, so as to transport the shelf.

However, Bhaskaran et al. teaches a transporting device (see Figure 1D, 4:7-13, Automated Guided Vehicle (AGV) for transporting a shelving unit), comprising a processor (see Figure 1F, 12:38-40) configured to:
in response to receiving a transporting request for the shelf (see 11:52-65, the data store (received data) including an initial and target position of a shelving unit), set a first entry point associated with the shelf based on the shelf pose of the shelf (see Figure 3, 14:58-15:19, using captured images, determining a first position), and control the transporting device to move to the first entry (see Figure 4C, 14:58-15:19, block 304 includes relocating the shelf-transport AGV to the first position);
in response to determining that the transporting device has arrived at the first entry point, control the transporting device to rotate to align with the shelf (see 14:58-60 block 304 aligning the shelf-transport AGV at a first position, i.e. aligning in response to the first position being reached), and enter an accommodating space beneath the shelf via a first entrance of the shelf (see Figures 3, 4D, 15:28-42, block 306 relocating underneath the shelving unit via the gap between wheels); and
raise the lift bar to dock with the shelf (see Figure 3, 16:1-34, block 308 lifting the support surface to lift (dock with) the shelving unit), and control the transporting device to move, so as to transport the shelf (see 17:9-25 transporting the shelving unit to the target position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport vehicle Thode et al. to include a transport vehicle for performing the docking and shelf transport functions as taught by Bhaskaran et al. with the motivation of providing greater convenience and operational flexibility and reducing effort by providing for vehicles which can move entire shelving units without relying on human workers (see Bhaskaran et al. 1:6-30).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0026304A1 (Thode et al.) in view of Patent U.S. 11,084,410 B1 (Bhaskaran et al.), further in view of Publication US2018/0304468A1 (Holz).
Regarding Claim 2, Thode et al. further discloses the possibility of using laser range finders for mapping (see [0040]) and particularly detecting of rack legs for determining the shelf pose (see [0047]).

Thode et al. does not explicitly recite the transporting device as claimed in claim 1, wherein the shelf is provided with a plurality of reflective objects, and the transporting device further comprises a lidar sensor, wherein the lidar sensor is configured to scan the specific field where the transporting device is located to obtain a plurality of environmental bright spots in the specific field, and the processor is configured to:
obtain a plurality of specific bright spots corresponding to the reflective objects from the environmental bright spots; and
detect the shelf pose of the shelf based on the specific bright spots.

However, Holz teaches a transporting device (see Figure 6, [0085] a forklift)
wherein localization can be performed with a plurality of reflective objects (see [0070, 0082] reflector-based localization), and the transporting device further comprises a lidar sensor (see [0089] a LIDAR used to detect a pallet), wherein the lidar sensor is configured to scan the specific field where the transporting device is located to obtain a plurality of environmental bright spots in the specific field (see Figure 7, [0095, 0096, 0100] obtaining data points from the lidar which are points of with light amplitude (brightness)), and the processor is configured to:
obtain a plurality of specific bright spots corresponding to the reflective objects from the environmental bright spots (see [0100] removing points with an amplitude smaller than amin); and
detect the shelf pose of the shelf based on the specific bright spots (see Figure 7, [0121] detecting a pose of a pallet in step 712 based on the previous steps including the non-removed bright spots).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensing of rack legs in Thode et al. to use reflective objects and a lidar-based Holz, with the motivation of providing accurate positioning data for performing handling operations without damage (see Holz [0025]).

Regarding Claim 3, Thode et al. discloses wherein the transporting device further comprises an odometer (see [0043] a wheel encoder providing odometry data), wherein the odometer is configured to obtain a moving distance of the transporting device (see [0043] odometry data representing a distance traveled by the materials handling vehicle),

Thode et al. further discloses wherein and the processor is configured to:
estimate a device pose of the transporting device in the specific field based on the moving distance and the shelf pose (see Figure 6, [0050] block 614 updating the odometry-based vehicle position (pose of the transporting device) using the odometry error signal based on the rack leg data from block 610 [0048]).

Thode et al. does not explicitly recite the transporting device as claimed in claim 2, wherein the processor is configured to:
estimate a device pose of the transporting device in the specific field based on the moving distance and the environmental bright spots.

However, Holz teaches the transporting device as above,
wherein the shelf pose is based on the environmental bright spots (see Figure 7, [0095-0121]).
The motivation to combine Thode et al. and Holz was provided in the rejection of Claim 2.

Regarding Claim 4, Thode et al. discloses wherein the processor is configured to adopt a machine positioning algorithm to estimate the device pose of the transporting device in the specific field based on the moving distance and the shelf pose (see Figure 6, [0045-0050] the steps defining the algorithm to determine position based on the odometry data and rack legs (shelf pose data)).

Thode et al. does not explicitly recite the transporting device as claimed in claim 3, wherein the device pose comprises device coordinates and a device orientation of the transporting device in the specific field, and
the processor is configured to adopt a machine positioning algorithm to estimate the device pose of the transporting device in the specific field based on the moving distance and the environmental bright spots.

However, Holz teaches the transporting device as above,
wherein the device pose comprises device coordinates and a device orientation of the transporting device in the specific field (see [0096] position data using a coordinate system and [0122] orientation of the robotic device being controlled), and
the shelf pose based on the environmental bright spots (see Figure 7, [0095-0121]).
The motivation to combine Thode et al. and Holz was provided in the rejection of Claim 2.

Regarding Claim 5, Thode et al. does not explicitly recite the transporting device as claimed in claim 2, wherein a brightness of each of the specific bright spots is higher than a brightness threshold.

However, Holz teaches the transporting device as above,
(see [0100] the specific bright spots being ones not removed, having amplitude (brightness) above amin).
The motivation to combine Thode et al. and Holz was provided in the rejection of Claim 2.

Regarding Claim 6, Thode et al. does not explicitly recite the transporting device as claimed in claim 2, wherein the shelf pose of the shelf comprises shelf coordinates and a shelf orientation of the shelf in the specific field, and the processor is configured to:
adopt a clustering algorithm to detect a plurality of bright spot clusters corresponding to the reflective objects based on the specific bright spots and thereby detect the shelf pose.

However, Holz teaches the transporting device as above,
wherein the shelf pose of the shelf comprises shelf coordinates and a shelf orientation of the shelf in the specific field (see [0042] pose of the pallet being position and orientation, and [0096] positional data using a coordinate system), and the processor is configured to:
adopt a clustering algorithm to detect a plurality of bright spot clusters corresponding to the reflective objects based on the specific bright spots and thereby detect the shelf pose (see [0070, 0082] reflectors used for localization and [0103-0104] the algorithm using cluster identification for finding pallet pose (shelf pose)).
The motivation to combine Thode et al. and Holz was provided in the rejection of Claim 2.

Regarding Claim 7, Thode et al. discloses wherein the shelf comprises a plurality of shelf stands (see Figure 1A, rack legs).

Thode et al. does not explicitly recite the transporting device as claimed in claim 2, wherein each of the shelf stands has a wheel. 
However, Bhaskaran et al. teaches the transporting device as above,
wherein each of the shelf stands has a wheel (see Figure 4A).
The motivation to combine Thode et al. and Bhaskaran et al. was provided above in the rejection of Claim 1.

Additionally, Thode et al. discloses the shelf stands being used for position determination (see Figure 6).
Thode et al. does not explicitly recite wherein the reflective objects are disposed on the shelf stands.
However, Holz teaches the transporting device as above,
wherein the reflective objects are used for localization (see [0070, 0082]).
The motivation to combine Thode et al. and Holz was provided in the rejection of Claim 2.

Regarding Claim 8, Thode et al. does not explicitly recite the transporting device as claimed in claim 7, wherein the shelf has a carrying portion, the carrying portion is located above the accommodating space, and a docking portion for accommodating the lift bar is provided between the carrying portion and the accommodating space.

However, Bhaskaran et al. teaches the transporting device as above,
wherein the shelf has a carrying portion (see Figure 4C, the upper shelf portions), the carrying portion is located above the accommodating space (see Figures 4C, 4D, above the bottom shelf, which acts as a docking portion), and a docking portion for accommodating the lift bar is provided between (see Figures 4C, 4D, the bottom shelf (docking portion) being between the space which accommodates the AGV and the upper shelves).
The motivation to combine Thode et al. and Bhaskaran et al. was provided above in the rejection of Claim 1.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20020074172-A1 teaches subject matter including a guided vehicle and structure for latching to a cart (see e.g. Claim 1).
US-20060210382-A1 teaches subject matter including repeating steps upon a failure in a docking attempt (see e.g. [0079]).
US-20160231751-A1 teaches subject matter including a shelf-transporting vehicle having central wheels and axle (see e.g. Figure 5, [0050]).
US-20180039282-A1 teaches subject matter including a vehicle for transporting a goods rack (see e.g. Figure 4).
US-20180215539-A1 teaches subject matter including a shelf transport vehicle using laser sensing (see e.g. [0069]).
US-20200150664-A1 teaches subject matter including a cart transporting vehicle using a lift place interfacing with a recess in a cart (see e.g. Figure 7).
WO-2017090108-A1 teaches subject matter including a shelf transport robot using a laser distance sensor (see e.g. Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619